UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
v. Case No. 8:14-cr-307-T-17TGW
MAHMOUD ABDEL-GHANI MOHAMMAD ASSAF
Al\/[ENDED FINAL JUDGMENT OF FORFEITURE
The United States moves under Rule 60 of the Federal Rules of Civil
Procedure to amend the Final Judgment of Forfeiture to correct the clerical
errors in the vehicle identification numbers (VIN) for the following assets:

l. 2014 Ford Fusion SE HEV, VIN: 3FA6POLU1ER188139;
and

2. 2014 Ford Fusion SE HEV, VIN: 3FA6POLU9ER152523.

Being fully advised in the premises, the Court finds that the errors in the
VIN are mere clerical errors, Which the Court is authorized to correct under
Fed. R. Civ. P. 6().

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause
shoWn, the United States’ motion is GRANTED.

lt is FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7) and
F ederal Rule of Criminal Procedure 32.2(c)(2), all right, title and interest in

the vehicles identified above are CONDEMNED and FORFEITED to the

c /+s);n/z). s)/L// c/<q 557 ./[, ,q-r@ to
United States for disposition according to law_

Clear title to the vehicles identified above are vested in the United

States of America.

DONE and ORDERED in Tampa, Florida this g day of April,

2019.
k
_»_»:-_~=_~a_*~`_¢ .-» .-.~,:,~¢-l!' --~~
/ EL T "'\*t~=-?~¢_`VICH
c \ TED STATES DISTRIC . ~GE
ElJZABEHIA.KOVA 'i"‘»‘ el=
UNITED STATES DIS'I`RICI` JUDGE
Codo)c§ 710 1

ar we el
§¢/lq£,f”” wm

